Citation Nr: 1109124	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  10-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The record indicates that the appellant has no recognized service.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the appellant requested scheduling of a hearing before the Board in connection with his appeal.  A hearing was scheduled for October 2010, to be held via videoconference from the RO.  Unfortunately, on the scheduled day communications with the Manila RO were interrupted, and the hearing could not be held as scheduled.

The appellant submitted correspondence in October 2010 stating that he no longer wished to have a Board hearing.  Instead, he opted to have a formal hearing before a Decision Review Officer (DRO) at the RO.  This hearing has not been scheduled or held.

The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO, and conduct such.

2.  After conducting the hearing, or if such is cancelled, withdrawn, or the appellant fails to report without good cause to reschedule, review the claims file and perform any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the appellant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


